         Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 1 of 15


                                                                                     APPEAL
                                     U.S. District Court
                         District of Columbia {Washington, DC)
                   CIVIL DOCKET FOR CASE#: 1 :19-gj-00048-BAH

APPLICATION OF THE COMMITTEE ON THE                   Date Filed: 07/26/2019
JUDICIARY, U.S. HOUSE OF REPRESENTATIVES, FOR
AN ORDER AUTHORIZING THE RELEASE OF CERTAIN
GRAND JURY MATERIALS
Assigned to: Chief Judge Beryl A. Howell
 Cases: 1:19-mc-00045-BAH
        1:19-cv-02379-BAH
In R e
APPLICATION OF THE
COMMITTEE ON THE JUDICIARY,
U.S. HOUSE OF
REPRESENTATIVES, FOR AN
ORDER AUTHORIZING THE
RELEASE OF CERTAIN GRAND
JURY MATERIALS

Petitioner
COMMITTEE ON THE JUDICIARY             represented by Douglas N. Letter
                                                      U.S. HOUSE OF REPRESENTATIVES
                                                      Office of General Counsel
                                                      219 Cannon House Office Building
                                                      Washington, DC 20515
                                                      (202) 225-9700
                                                      Email: dou�las.letter@mail.house.�ov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Petitioner
U.S. HOUSE OF                          represented by Douglas N. Letter
REPRESENTATIVES                                       (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED


V.
Interested Party
U.S. DEPARTMENT OF JUSTICE             represented by Elizabeth J. Shapiro
                                                      U.S. DEPARTMENT OF JUSTICE
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      (202) 514-5302

                                                                                                1
      Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 2 of 15


                                                            Fax: (202) 616- 8470
                                                            Email: Elizabeth, Shapiro@usdoj, gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Cristen Cori Handley
                                                            U.S. DEPARTMENT OF JUSTICE
                                                            Civil Division, Federal Programs Branch
                                                            1100 L Street, NW
                                                            Washington, DC 20005
                                                            202- 305- 2677
                                                            Email: Cristen,Handley@usdoj,�oy
                                                            ATTORNEY TO BE NOTICED

Moyant
DAVID ANDREW CHRISTENSON                     represented by DAVID ANDREW CHRISTENSON
TERMINATED: 08/02/2019                                      P.O. Box 9063
                                                            Miramar Beach, FL 32550
                                                            PRO SE


Date Filed   #    Page Docket Text
07/26/2019   1         APPLICATION FOR AN ORDER AUTHORIZING THE RELEASE OF
                       CERTAIN GRAND JURY MATERIALS by COMMITTEE ON THE
                       JUDICIARY , U.S. HOUSE OF REPRESENTATIVES (Attachments:# l
                       Declaration of Perry H. Apelbaum,# 2. Exhibit A-- July 11 Hearing
                       Memorandum,# l Exhibit B-- 2.22.19 Letter to AG Barr from Chairman
                       Nadler+ 5 Chairs to AG Barr,# =I:. Exhibit C-- 3.25.19 Letter to AG Barr from
                       Nadler+ 5 Chairs.pdf,# .S. Exhibit D-- 4.1.19 Letter to AG Barr from
                       Chairman Nadler,# .6. Exhibit 3.27.19 Letter to AG Barr et al. from Chairman
                       Schiff & Ranking Member Nunes.pdf,# 1 Exhibit F- 4.25.19 Letter to AG
                       Barr et al. from Chairman Schiff & Ranking Member Nunes,# .8. Exhibit G--
                       4.19.19 Subpoena to AG Barr,# 2. Exhibit H-- 4.22.19 Subpoena to Don
                       McGahn,# 10 Exhibit I-- 5.20.19 Letter to Chairman Nadler from Cipollone,#
                       11 Exhibit J-- 6.18.19 Letter to Chairman Nadler from Cipollone,# 12.Exhibit
                       K-- 5.1.19 Letter to Chairman Nadler from AAG Boyd,# ll Exhibit L-
                       5.3.19 Letter to AG Barr from Chairman Nadler,# liExhibit M- 5.7.19
                       Letter to Chairman Nadler from AAG Boyd,# ll Exhibit N-- 5.8.19 Letter to
                       AG Barr from Chairman Schiff,# 1.6. Exhibit 0-- 5.24.19 Letter to AG Barr
                       from Chairman Nadler,# 11 Exhibit P-- DOJ Filing in Haldeman,# 1.8. Exhibit
                       Q-- In re Madison Guarantee Order,# 12. Exhibit R-- 4.11.19 Letter to AG
                       Barr from Chairman Nadler,# 2.0. Exhibit S-- 5.6.19 Letter to Chairman Nadler
                       from AAG Boyd,# 2.1 Exhibit T-- July 12 Hearing Transcript (excerpt),# 22.
                       Exhibit U-- June 19 Hearing Memorandum,# 2.l Exhibit V- Judiciary July
                       24 Hearing Transcript (excerpt),# 2.i Exhibit W-- HPSCI July 24 Hearing
                       Transcript,# 2..1 Exhibit X-- Procedures for Handling Grand Jury Information,
                       # 2..6. Exhibit Y- Rodino Letter,# 21 Text of Proposed Order)(zrdj) (Entered:
                       07/26/2019)
07/26/2019   2.        NOTICE OF RELATED CASE by COMMITTEE ON THE JUDICIARY, U.S.
                       HOUSE OF REPRESENTATIVES. Case related to Case No. 19mc45. (zrdj)

                                                                                                       2
     Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 3 of 15



                       Modified on 7/26/2019 to correct related case number (zrdj). (Entered:
                       07/26/2019)
07/26/2019             MINUTE ORDER (paperless) DIRECTING the Committee on the Judiciary to
                       confer with the appropriate office within the Department of Justice, in light of
                       the conclusion of Robert S. Mueller Ill's appointment as Special Counsel for the
                       Department of Justice, and file jointly, by July 31, 2019, a proposed scheduling
                       order to control further proceedings. Signed by Chief Judge Beryl A. Howell on
                       July 26, 2019. (lcbahl) Modified on 7/26/2019 (tg). (Entered: 07/26/2019)
07/26/2019             Set/Reset Deadlines: Joint proposed scheduling order due by 7/31/2019. (tg)
                       (Entered: 07/26/2019)
07/30/2019   .3.       CERTIFICATE OF SERVICE by COMMITTEE ON THE JUDICIARY, U.S.
                       HOUSE OF REPRESENTATIVES . (Letter, Douglas) (Entered: 07/30/2019)
07/31/2019   1         NOTICE of Appearance by Elizabeth J. Shapiro on behalf of U.S.
                       DEPARTMENT OF JUSTICE (Shapiro, Elizabeth) (Entered: 07/31/2019)
07/31/2019   -5.       PROPOSED BRIEFING SCHEDULE Ooint) by U.S. DEPARTMENT OF
                       JUSTICE. (Shapiro, Elizabeth) (Entered: 07/31/2019)
07/31/2019   !i        NOTICE of Appearance by Cristen Cori Handley on behalf of U.S.
                       DEPARTMENT OF JUSTICE (Handley, Cristen) (Entered: 07/31/2019)
07/31/2019             MINUTE ORDER (paperless) ISSUING, upon consideration of the lProposed
                       Scheduling Order, the following SCHEDULING ORDER: (1) by September 13,
                       2019, the Department of Justice shall file its response to the Application; (2) by
                       September 30, 2019, the Committee on the Judiciary shall file its reply. Signed
                       by Chief Judge Beryl A. Howell on July 31, 2019. (lcbahl) (Entered:
                       07/31/2019)
07/31/2019             Set/Reset Deadlines: Department of Justice's response to the Application due by
                       9/13/2019; the Committee on the Judiciary's reply due by 9/30/2019. (tg)
                       (Entered: 07/31/2019)
07/31/2019   1         MOTION to Intervene by DAVID ANDREW CHRISTENSON "Leave to file
                       GRANTED", Signed by Chief Judge Beryl A. Howell on July 31, 2019. (zrdj)
                       (Entered: 08/01/2019)
08/02/2019   .8    15 ORDER DENYING the 1 Motion to Intervene. See Order for further details.
                      Signed by Chief Judge Beryl A. Howell on August 2, 2019. (lcbahl) (Entered:
                      08/02/2019)
08/06/2019   .2        LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON :
                       Supplemental Motion to Intervene This document is unavailable as the Court
                       denied its filing. " Leave to file DENIED for reasons stated in August 2, 2019
                       order ECF No. .8 ." Signed by Chief Judge Beryl A. Howell on 8/6/2019. (zrdj)
                       (Entered: 08/07/2019)
08/06/2019   10        MOTION for Reconsideration re .8. Order on Motion to Intervene by DAVID
                       ANDREW CHRISTENSON (zrdj) (Entered: 08/08/2019)
08/06/2019   11     4 NOTICE OF APPEAL as to .8. Order on Motion to Intervene by DAVID
                      ANDREW CHRISTENSON. Fee Status: No Fee Paid. Parties have been
                      notified. (zrdj) (Entered: 08/08/2019)

                                                                                                            3
•             Case 1:19-gj-00048-BAH
              Case 1:19-gj-00048-BAH Document
                                     Document 11
                                              12 Filed
                                                 Filed 08/06/19
                                                       08/08/19 Page
                                                                Page 14 of
                                                                        of 11
                                                                           15



                                          UNITED STATES DISTRICT COURT
                                           THE DISTRICT OF COLUMBIA

    Movant David Andrew Christenson                                    Civ. No. 1:19-gj-00048-BAH

    Application of The Committee on The Judiciary,                     Chief Judge Beryl A. Howell
    U.S. House Of Representatives, For an Order
    Authorizing the Release of Certain Grand Jury
    Materials

                                                  Notice of Appeal

    Attachment 1: Supplemental Motion to Intervene and Join

    Notice 47 - The attached Notice of Appeal was filed in: Unknown Case Title (1:19-gj-00048) District
    Court, District of Columbia - Filed in Electronic Privacy Information (EPIC) v. Department of Justice (19-
    5121) Court of Appeals for the D.C. Circuit.

    Sixteenth Supplemental Petition for Rehearing En Banc - Notice 47 - The attached Notice of Appeal was
    filed in: Unknown Case Title (1:19-gj-00048) District Court, District of Columbia - Filed in Judicial Watch,
    Inc. v. United States Department of Justice (19-5091) Court of Appeals for the D.C. Circuit, United States
    v. Roger Stone, Jr. (19-3012) Court of Appeals for the D.C. Circuit, Jerome Corsi v. Robert Mueller, Ill (19-
    5057) Court of Appeals for the D.C. Circuit.

    Reference the extensive docket created by David Andrew Christenson with the DC Circuit Court of
    Appeals in the following four Appeals:

    Electronic Privacy Information v. DOJ (19-5121) Court of Appeals for the D.C. Circuit

    Jerome Corsi v. Robert Mueller, Ill (19-5057) Court of Appeals for the D.C. Circuit

    United States v. Roger Stone, Jr. (19-3012) Court of Appeals for the D.C. Circuit

    Judicial Watch, Inc. v. DOJ {19-5091) Court of Appeals for the D.C. Circuit

                                         Precedent Cases (A small sample)

    Press Enterprise v. Superior Court: Access to Criminal Proceedings. First Amendment and Common Law
    guarantee the public's right of access to criminal judicial proceedings.
    Nixon v. Warner Communications: The courts recognize the public's right to inspect and copy judicial
    records.
    Washington Post v. Robinson: The public has an unquestionable right to information regarding alleged
    prosecutor misconduct. The term is "alleged". There is no doubt the Federal prosecutors have
    committed criminal acts.
    Leucadia v. Applied Extrusions Technologies: Access
    Belo Broadcasting v. Clark: Access
    Globe Newspaper v. Superior: The ri ht of the ublic to monitor the overnment b h
    Richmond Newspaper v. Virginia: Without publicity. all other checks are insufficient.        RECEl\'ED
                                                                                                  1\lail Rno111




                                                                                                  An�da D. Cac,ar. Clerk ott::ourt
                                                                                               U.S. D1,tricl Court. Di,trict ol'Columbla
'            Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 5 of 15



    Valley Broadcasting v. United States District Court: Federal Whistleblowers, Military Officers, Journalists,
    etc. play an indispensable role in gathering and disseminating information to the public.
    Landmark Communications v. Virginia: To guard against the miscarriage of justice. To stop prosecutor
    misconduct before, during and after.
    Cox Broadcasting v. Cohn: My pleadings will guarantee a fair trial.
    Pansy v. Stroudsburg: Third parties have a right to intervene.
    In re Associated Press 162 F.3d 503, 507 7th Circuit 1998, Grove Fresh Distributors v. EverFresh Juice, Beef
    Industry Antitrust Litigation 589 F.2d 786, 789 5th Circuit, United States v. Andreas, United States v.
    Corbitt, United States v. Chaagra, United States v. Lohman, Marcus v. St. Tammany Parish School Board,
    United States v. Cleveland, United States v. Davis, United States v. Carolllo and Ford Motor Bronco II MDL


    Godspeed

    Sincerely,

    David Andrew Christenson
    Box 9063
    Miramar Beach, Florida 32550
    504-715-3086
    davidandrewchristenson@gmail.com
    dchristenson6@hotmail.com


            I hereby certify that on Aug                �Jffl'iil,.'lin;i;s...u.tith the Clerk of Court and
                   served the pleadin oo._au-cqc:,05�����Wll¥-61�tttit1md1'1rt:st-class mail.


                                             David Andrew Christenson




                                                                                                                   5
                                                                -----------------------------
           Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 6 of 15

Attachment 1
                                        UNITED STATES DISTRICT COURT
                                         THE DISTRICT OF COLUMBIA

   Movant David Andrew Christenson                                   Ctv. No. 1:19-gj--00048-BAH

   Application Of The Committee On The Judiciary,                    Chief Judge Beryl A. Howell
   U.S. House Of Representatives, For An Order
   Authorizing The Release of Certain Grand Jury
   Materials

                                  Supplemental Motion to Intervene and Join

   Standing, cause and Constitutional Authority are granted to me because of my communications with the
   Grand Juries. All of my communications to the Grand Juries were copied, via pleadings, In multiple cases
   that had been brought by the Special Counsel to the Courts in the District of Columbia and District of
   Eastern Virginia. Copies/Service was also provided to Special Counsel Robert Mueller.

   What is the purpose of the Grand Jury? Who can provide information to the Grand Jury? Did the Court
   or Clerk censor my information and me?

   The Grand Jury had the Constitutional Right to know about Special Counsel/FBI Director Robert
   Mueller's criminal activities.

   Letter/Package 1         Dated January lfr", 2018         91 pages
   Letter/Package 2         Dated January 25th, 2018         14 pages
   Letter/Package 3         Dated January 28th, 2018         71 pages
   Letter/Package 4         Dated January 29th, 2018         2 pages
   Letter/Package 5         Dated January 30th, 2018         4 pages

   The Constitution, First Amendment, last sentence of the First Amendment ("and to petition the
   government for a redress of grievances.'"), Federal law, Federal case Law, Precedent, etc. grant me to
   the right to file this pleading and to have it entered into the public court record.

   Fifteenth Supplemental Petitions for Rehearing - Judicial Watch, Inc. v. United States Department of
   Justice (19-5091) Court of Appeals for the D.C. Circuit, United States v. Roger Stone, Jr. (19-3012) Court
   of Appeals for the D.C. Circuit, Jerome Corsi v. Robert Mueller, Ill {19-5057) Court of Appeals for the D.C.
   Circuit.

   Notice 46 - Electronic Privacy Information {EPIC) v. Department of Justice {19-5121) Court of Appeals for
   the D.C. Circuit

   Reference the extensive docket created by David Andrew Christenson with the DC Circuit Court of
   Appeals in the following four Appeals:

   Electronic Privacy Information v. DOJ (19-5121) Court of Appeals for the D.C. Circuit

   Jerome Corsi v. Robert Mueller, Ill (19-5057) Court of Appeals for the D.C. Orcuit




                                                                                                                  6
           Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 7 of 15


Attachment 1
   United States v. Roger Stone, Jr. (19-3012) Court of Appeals for the D.C. Circuit

   Judicial Watch, Inc. v. OOJ (19-5091) Court of Appeals for the D.C. Circuit

                                        Precedent Cases (A small sample)

   Press Enterprise v. Superior Court: Access to Criminal Proceedings. First Amendment and Common Law
   guarantee the public's right of access to criminal iudicial proceedings.
   Nixon v. Warner Communications: The courts recognize the public's right to inspect and copy judicial
   records.
   Washington Post v. Robinson: The public has an unquestionable right to information regarding alleged
   prosecutor misconduct. The term is "'alleged". There is no doubt the Federal prosecutors have
   committed criminal acts.
   Leucadia v. Applied Extrusions Technologies: Access
   Belo Broadcasting v. Clark: Access
   Globe Newspaper v. Superior: The right of the publk to monitor the government by having access.
   Richmond Newspaper v. Virginia: Without publicity, all other checks are insufficient.
   Valley Broadcasting v. United States District Court: Federal Whistleblowers. Military Officers, Journalists.
   etc. p(ay an indispensable role in gathering and disseminating infonnation to the public.
   Landmark Communications v. Virginia: To guard against the miscarriage of iustlce. To stop prosecutor
   misconduct before, during and after.
   Cox Broadcasting v. Cohn: My pleadigs will guarantee a fair trial.
   Pansy v. Stroudsburg: Third parties have a right to intervene.
   In re Associated Press 162 F.3d 503, 507 7th Circuit 1998, Grove Fresh Distributors v. EverFresh Juice, Beef
   Industry Antitrust Litigation 589 F.2d 786, 789 5th Circuit, United States v. Andreas, United States v.
   Corbitt, United States v. Chaagra, United States v. Lohman, Marcus v. St Tammany Parish School Board,
   United States v. Cleveland, United States v. Davis, United States v. carolllo and Ford Motor Bronco II MDL




   Miramar Beach, Florida 32550
   504-715-3086
   davidandrewchristenson@gmail.com
   dchristenson6@hotmail.com




                                           David Andrew Christenson




                                                                                                                  7
           Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 8 of 15

Attachment 1
   (Special) Grand Jury being used by Special Counsel Robert Mueller                 January 16u', 2018
   United States District Court for the District of Columbia
   United States District Court for the Eastern District of Virginia

   Jury Members,

   The evidence, Genocide, of criminal conduct by Special Counsel Robert Mueller and his team of
   prosecutors that you are about to review is unbelievable and yet it is factual, documented and
   verifiable. You are Mankind's last hope.

   The Federal Judiciary, including the Supreme Court, are active participants in the criminal enterprise that
   will result in the Genocide of Mankind.

   My name is David Andrew Christenson (Federal Whistleblower and Military Officer) and I have filed, In
   accordance with the Constitution and specifically the last sentence of the First Amendment, uand to
   petition the Government for a redress of grievances" multiple Motions to Intervene in this court as well
   as other courts on behalf of the American People and that includes you and your family.

   Mankind will cease to exist by October 12th, 2050. This is not a prophecy or prediction but a
   mathematical certainty.

   Special Counsel Robert Mueller currently has three criminal cases filed and has one civil case filed
   against him. The court refuses to publicly docket my Motions and more importantly they have refused
   to publicly docket my Notices of Appeal. I am fighting to save my country and Mankind and the court has
   censored me. The Constitution, Federal Law and precedent grant me the right to publicly file such
   Motions, Notices and Grievances.

   Please review the docket for each of the cases.

   The prosecutors that are presenting evidence to you are some of the evilest people on this planet. They
   make Hitler look like a Saint. Your loved ones will pay the ultimate price for the cover up that is taking
   place. I beg you to save your family, your country and Mankind.

   Godspeed.
   Sincerely,
   David Andrew Christenson
   P.O. Box 9063
   Miramar Beach, Florida 32550
   504-715-3086
   davidandrewchristenson@gmail.com
   dchristenson6@hotmail.com




                                                                                                                 8
           Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 9 of 15

Attachment 1
   (Special) Grand Jury being used by Special Counsel Robert Mueller                  January 25th, 2018
   United States District Court for the District of Columbia
   United States District Court for the Eastern District of Virginia

   Jury Members,

   Please don't judge me. I have no money. I own nothing and have nothing. There is no school or book
   about how to do what I am doing. I have no God, no country, no family and no friends. Everyone and I
   mean everyone that had an ethical, moral and legal responsibility to help me not only turned their backs
   on me but they intentionally harmed me. Your government has made sure that I don't have the
   resources to fight. Every attorney that tried to help was threatened by the DOJ and then quit. Google
   and YouTube stood by me for a while but the pressure from Robert Mueller became to great. If I was
   wrong why did they falsely arrest me and place me insolation for 11 days where they medicated me
   against my will and yet I was never charged with a crime. I had an FBI Agent put a gun to my head with
   the safety off and the hammer pulled back. He told me he could and would kill me if I didn't stop and
   that he would get away with it. I knew he was telling the truth. When I asked if Mueller knew he laughed
   and stated that it was Mueller that gave the order.

   Please review the attached docket which is 11 pages long. The clerk will provide you access to all of the
   pleadings. The most important notes are as follows:
   The judge in the case refuse to publicly docket my pleadings at the District level. This was a class action
   complaint filed on behalf of all Americans and that includes you and me. I had standing and cause
   because I was directly harmed. Notice that the DOJ never filed a response. Notice that the DOJ never
   filed a response even when ordered to on multiple occasions. The court represented the DOJ and
   refused to hold them accountable. Notice that the original complaint was filed by Larry Klayman and
   was politically motivated. My motions were filed to help all Americans.

   The court dismissed the appeal as being frivolous. If it was so frivolous why did they allow me to file
   hundreds of pages of documents over a seven-month period. Why did they not demand a response from
   the DOJ, even after ordering them to respond, when it is required by law.

   The result is the Genocide of Mankind. Math and time are on my side and the truth will come out. The
   problem is people are immune to such things and will not do anything to correct the Genocide.

   Help me to help you save Mankind. Your government has convinced you to run to the cliff and jump and
   you are doing just that. You make the decision after reading what I filed. The courts will no longer allow
   me to be heard and they have censored me.

   Read the Declaration of Independence and the Constitution and remember that our country was
   founded by Terrorists. We call them heroes because they prevailed. The Declaration of Independence
   talks about tearing our government down and starting over when it no longer serves the needs of the
   people. That time is now. Thomas Jefferson said: ''Tyranny is when the people fear the government and
   liberty is when the government fears the people."




                                                                                                                 9
          Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 10 of 15

Attachment 1
   The first page is the results of this week's influenza and pneumonia mortality surveillance results from
   the CDC.
   https://www .cdc.gov/flu/weekly/index.htm
   The results are for the week ending January 6th, 2018. Remember that it is the CDC that sets the rate for
   what we call an epidemic. Influenza and pneumonia, Alzheimer's, suicide, murder(s)-suicide will be the
   top three causes of death in the near future and all are tied to the destruction of our immune system.

   America is 26% above the epidemic level that is set by your
   government through the CDC. According to International Standards
   we are at Pandemic levels.


   Pneumonia and Influenza (P&I) Mortality Surveillance:
   Based on National Center for Health Statistics (NCHS) mortality surveillance data available on January
   25, 2018, 9.1% of the deaths occurring during the weekending January 6, 2018 (week 1) were due to
   P&I. This percentage is above the epidemic threshold of 7 .2% for week 1.

   Background: Weekly mortality surveillance data include a combination of machine coded and manually
   coded causes of death collected from death certificates. Percentages of deaths due to P&I are higher
   among manually coded records than more rapidly available machine coded records. Due to the
   additional time needed for manual coding, the initially reported P&I percentages may be lower than
   percentages calculated from final data. Previous longer backlogs in manual coding have been resolved
   and death records are now coded within 10 days from receipt of a death record by NCHS.

   Region and state-specific data are available at http://ei5.cdc.�v[&rasp/fluview/mortality.html.




   Godspeed.
   Sincerely,
   David Andrew Christenson
   P.O. Box 9063
   Miramar Beach, Florida 32550
   504-715-3086
   davidandrewchristenson@gmail.com
   dchristenson6@hotmail.com




                                                                                                               10
          Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 11 of 15

Attachment 1
   (Special) Grand Jury being used by Special Counsel Robert Mueller                  January 2stt1, 2018
   United States District Court for the District of Columbia
   United States District Court for the Eastern District of Virginia

   Jury Members,

   After reviewing the documented, factual and verifiable evidence you will indict the President, Vice
   President, all of Congress and all of the Federal Judiciary. Their crimes will be Genocide, Crimes Against
   Humanity, Murder, Treasons, Sabotage, etc. We are talking the end of Mankind.

   The Secret Grand Jury transcript that I received was forwarded by me to the Supreme Court. I received
   the transcript from US Attorney Billy Gibbens. Compare my notes with the transcript. As with you the
   guy testifying did not even know what he had seen.

   My Motion to Reopen the BP Settlement has been docketed in multiple Federal Courts. Every Judge in
   the United States knows about it. My appeal, believe it or not, is still pending. I attached the docket. You
   can review every pleading.

   I have also included one of my pleadings from the BP Oil Spill that incriminates the Supreme Court.
   Case: 16-30918 Document: 00513737661 Page: 1 Date Filed: 10/27/2016

   I have also included 19 pages of articles, from main stream media such as the New York Times, that
   confirm the end of Mankind.




   Godspeed.
   Sincerely,
   David Andrew Christenson
   P.O. Box 9063
   Miramar Beach, Florida 32550
   504-715-3086
   davidandrewchristenson@gmail.com
   dchristenson6@hotmail.com




                                                                                                                  11
          Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 12 of 15


Attachment 1
   (Special) Grand Jury being used by Special Counsel Robert Mueller                   January 29th, 2018
   United States District Court for the District of Columbia
   United States District Court for the Eastern District of Virginia

   Jury Members,

   Godspeed.
   Sincerely,
   David Andrew Christenson
   P.O. Box 9063
   Miramar Beach, Florida 32550
   504-715-3086, davidandrewchristenson@gmail.com, dchristenson6@hotmail.com

   Here is further proof that we nearing the end of Mankind's existence. We hove a vaccination for
   everything. We have become bubble people. We vaccinate the hell out of our military and the result is
   suicide(s) and murder(s)-suidde(s). This is Federal Desensitizing Propaganda. Once a story like this comes
   out it is not Jong before we hove an epidemic. People become immune to stories like this.

   I was part of the clinical trials for the vaccination as was the entire United States Air Force Academy
   Cadet Wing (over 4000 cadets.) The vaccination took place in the fall of 1980 at the Air Force Academy.
   The results were so severe that they hod to shut down the Academy and quarantined the Cadet Wing for
   three days. Ambulances were continually running to the hospital with sick cadets. We are talking about
   18-24 young men and women who are in excellent physical shape and have very strong immune systems.
   An infectious doctor told me that if they gave that vaccine to the general population that 8096 of them
   would have died.

   There's another bad virus going around that is not the flu
   https://www.msn.com/en-us/news/us/theres-another-bad-virus-going-around-that-is-not-the-flu/ar­
   BB11t7b?li=BBmktSR&ocid=spartandhp
   It looks like flu. It feels like flu. It even puts patients into the hospital like flu can.
   There's another virus out there that could be adding to the seasonal misery, but it's not being identified.
   The virus is called adenovirus, and it can cause very severe flu-like symptoms. It's so risky that the U.S.
   military vaccinates recruits against two major strains.
   But most people are not vaccinated against adenovirus, and doctor's offices don't test for it. Adriana
   Kajon, Ph.D, wants that to change.
   "Unless you look for it or you suspect it's circulating or you are using diagnostic testing capabilities that
   can tell it apart, you are going to miss it, especially during flu season," said Kajon, an infectious disease
   specialist at the Lovelace Respiratory Research Institute in Albuquerque.
   "We are seeing severe adult infections," Kajon told NBC News.
   "That's a big deal, especially for a disease that by all means is vaccine preventable. But this vaccine is not
   licensed to be used in civilians."
   Adenovirus infections often look like the common cold, or influenza. They cause fever, headache, body
   aches and sometimes but not always cough, stomach distress and breathing problems. Some strains
   cause eye infections. There are 52 different strains.




                                                                                                                    12
        Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 13 of 15


Attachment 1
    Kajon and colleagues collected details of adenovirus infections between 2011 and 2015 at colleges, in
   nursing homes and elsewhere.
   "On the basis of the severity of the clinical presentation of some cases in this study, the (adenovirus)
   vaccine currently licensed for military use should be considered a potentially valuable resource to
   prevent disease in susceptible populations living in closed communities, such as college settings,
   summer camps, and long-term care facilities," they wrote in a report published this week in the journal
   Emerging Infectious Diseases.
   An outbreak of adenovirus killed 10 people in 2007. Kajon's team tested college students at one campus
   during the severe 2014-2015 influenza epidemic and found 13 out of 168 students who came in for flu
   treatment had adenovirus infections.
   Most patients may not suffer much, but the virus can cause very severe complications. Kajon and
   colleagues described the case of a 43-year-old Rochester, New York woman, previously healthy, who
   became infected in 2012 and quickly developed pneumonia and respiratory failure. During her hospital
   stay she suffered brain swelling and bleeding and stayed on a ventilator for more than amonth.
   A year later, she was still out of breath if she exerted herself.
   There was also the case of a 26-year-old Connecticut man infected in 2011 who had nausea, vomiting
   and chills. He spent days in the hospital with adenovirus Infection.
   There have been outbreaks in long-tenn care faciltiies, also. But most clinics don't test for adenovirus
   unless people are hospitalized with severe illness that isn't helped by immediate treatment, Kajon said.
   "These reports are probably the tip of the iceberg. We need more surveillance," she said.
   The Centers for Disease Control and Prevention keeps a log of reported cases of adenovirus.
   "Outbreaks are more co�mon in late winter, spring, and early summer but can occur throughout the
   year," the CDC said.
   There were so many outbreaks among new military recruits that the Department of Defense vaccinates
   personnel against two of the more serious strains with an oral vaccine. Vaccination was stopped for a
   few years in 1999 and outbreaks soared again, but there haven't been many since the vaccine was re­
   introduced in 2011, the CDC said.
   Kajon believes it should be more widely available,
   "This is a vaccine:0reventable disease." she said. "A life is a life. Losing a loved one to viral pneumonia
   when you know it could have been prevented is hard."
   In the U.S., however, that requires catching the interest of a company that might want to develop such a
   vaccine commercially. "Unfortunately, it all comes down to the perception of having a market," Kajon
   said.
   Adenovirus is not the killer that influenza is. Influenza kills between U,000 and 50,000 people a year in
   the United States alone, and puts up to 700,000 in the hospital. A cocktail of other viruses, from
   coronaviruses to rhinoviruses. also cause seasonal misery.
   But Kajon said her studies show adenoviruse can be a significant part of the mix.
   As with many viruses, there's not a good treatment for adenovirus, although the antiviral cidofovir has
   helped some people with severe infections.
   And adenoviruses are very hard to kill. Reports indicate they can survive on plastic and metal
   surfaces- think countertops and hospital tables- for a month. some formulations of alcohol and
   chlorhexidine do not kill them easily, tests have shown, although chlorine does.




                                                                                                                 13
         Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 14 of 15


Attachment 1
   (Special) Grand Jury being used by Special Counsel Robert Mueller      January 30th, 2018
   United States District Court for the District of Columbia
   United States District Court for the Eastern District of Virginia

   Jury Members,

   Please review and save Mankind.




   Godspeed.
   Sincerely,



   David Andrew Christenson
   P.O. Box 9063
   Miramar Beach, Florida 32550
   504-715-3086, davidandrewchristenson@gmail.com. dchristenson6@hotmail.com




                                                                                               14
        Case 1:19-gj-00048-BAH Document 12 Filed 08/08/19 Page 15 of 15



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 In re APPLICATION OF THE                                   Grand Jury Action No. 19-48
 COMMITTEE ON THE JUDICIARY, U.S.
 HOUSE OF REPRESENTATIVES, FOR AN                           Chief Judge Beryl A. Howell
 ORDER AUTHORIZING THE RELEASE
 OF CERTAIN GRAND JURY MATERIALS


                                              ORDER

       David Andrew Christenson has moved to intervene in this action. See Mot. Intervene,

ECF No. 7. Yet, the motion articulates no legal interest for which intervention must, or should,

be granted. Cf. FED. R. CIV. P. 24 (a), (b) (supplying bases for intervention in civil matters, the

best comparison for this action); see also In re Brewer, 863 F.3d 861, 872 (D.C. Cir. 2017)

(listing requirements that prospective intervenors must satisfy). Beyond that, a motion for leave

to intervene must establish the           standing under Article III. Old Dominion Elec. Coop. v.

FERC, 892 F.3d 1223, 1232 33 (D.C. Cir. 2018). That requirement also is not met.

Accordingly, it is hereby

       ORDERED that the Motion to Intervene, ECF No. 7, is DENIED; and it is further

       ORDERED that because the movant is not a party to these proceedings, no additional

submissions from the movant will be docketed in this case.

       SO ORDERED.

       Date: August 2, 2019

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
